DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0131663) (Beers).

In reference to claims 1-17 and 19-20, Beers teaches a device comprising an anode, a cathode and an organic layer between the anode and cathode comprising a compound of formula shown below (Beers [0026]) as an emissive dopant in an emissive layer in combination with a host (Beers [0030]; [0032]) that is the triphenylene compound shown below (Beers [0035])

    PNG
    media_image1.png
    250
    365
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    219
    media_image2.png
    Greyscale

for example wherein in the formula n is 2, X is O, R1 is hydrogen, R2 is a combination of a silyl group and alkyl groups (e.g. methyl), A4 is N, and A1 is a bond to ring B, A2- A3 and A5 to A8 are each CH, R3 is a combination of alkyl and deuterium groups(e.g. CD3), and R4 is hydrogen (Beers [0026] [0018] [0021]).  

Beers discloses the compound of formula 1 that encompasses the presently claimed compound, including n is 2, X is O, R1 is hydrogen, R2 is a combination of a silyl group and alkyl groups (e.g. methyl), A4 is N, and A1 is a bond to ring B, A2- A3 and A5 to A8 are each CH, are each CH, R3 is a combination of alkyl and deuterium groups(e.g. CD3), and R4 is hydrogen. Each of the disclosed substituents from the substituent groups of Beers are considered functionally equivalent and their selection would lead to obvious variants of the compound of Beers.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula I to provide the compound described above, which is both disclosed by Beers and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on the claimed device structure including a compoiund of formula 1 wherein n1 is 2, n2 is 1, M is Ir, Y1 is N, Y4 is bonded to the pyridine, each other group Y is CH b4 is 1, R1, R2 and R3 are each methyl, X1 is O and L2 is a substituted phenyl pyridyl ligand and a compound of formula 51 wherein each L is a single bond and one R51 is a dibenzothiophene group.    
For Claim 2: Reads on Ir. 
For Claim 3: Reads on wherein Y1 is N.
For Claim 4-5: Reads on wherein each o f the R groups are hydrogen. 
For Claim 6: Reads on formula 2A-1. 
For Claim 7: Reads on wheirein Y1 is N.
For Claim 8: Reads on e.g. formula 2AA-1.
For Claim 9: Reads on e.g. formula 2A(1). 
For Claim 10: Reads on formula 3A. 
For Claim 11: Reads on formula 3-1(3).
For Claim 12: Reads on compound 551. 
For Claim 13-14: Reads on a single bond. 
For Claim 15: Reads on a dibenzothiophenyl group or hydrogen.
For Claim 16:  Reads on a 6-1.
For Claim 17: Reads on formula 51-1. 
For Claim 19: Reads on compound A5.
For Claim 20: Reads on the claimed device structure. 
 
In reference to claim 18, the claim further limits the groups of formula 81, which are optional embodiments of claim 1 (i.e. at least one selected from a first compound represented by formula 512, a second compound represented by formula 61, a third compound represented by formula 81 and a fourth compound represented by formula 91) and therefore not required. As such, claim 18 is rejected based on similar reasons to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sean M DeGuire/Primary Examiner, Art Unit 1786